

	

		II

		109th CONGRESS

		2d Session

		S. 2552

		IN THE SENATE OF THE UNITED

		  STATES

		

			April 5, 2006

			Mr. McCain (for himself,

			 Mr. Dorgan, and Ms. Cantwell) introduced the following bill; which

			 was read twice and referred to the Committee on the Judiciary

		

		A BILL

		To amend the Omnibus Crime Control and Safe

		  Streets Act of 1968 to clarify that Indian tribes are eligible to receive

		  grants for confronting the use of methamphetamine, and for other

		  purposes.

	

	

		1.Short titleThis Act may be cited as the

			 Indian Tribes Methamphetamine

			 Reduction Grants Act of 2006.

		2.Indian tribes

			 participation in methamphetamine grants

			(a)In

			 generalSection 2996(a) of

			 the Omnibus Crime Control and Safe Streets Act of 1968 is amended—

				(1)in paragraph (1)—

					(A)in the matter preceding subparagraph (A),

			 by inserting and Indian tribes (as defined in section 2704)

			 after to assist States; and

					(B)in subparagraph (B), by inserting ,

			 Tribal, before and local;

					(2)in paragraph (2), by inserting and

			 Indian tribes after make grants to States; and

				(3)in paragraph (3)(C), by inserting ,

			 Tribal, after support State.

				(b)Grant programs

			 for drug endangered childrenSection 755(a) of the USA PATRIOT

			 Improvement and Reauthorization Act of 2005 (Public Law 109-177) is amended by

			 inserting and Indian tribes (as defined in section 2704 of the Omnibus

			 Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797d)) after

			 make grants to States.

			(c)Grant programs

			 to address methamphetamine use by pregnant and parenting women

			 offendersSection 756 of the

			 USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109-177) is

			 amended—

				(1)in subsection (a)(2), by inserting ,

			 territorial, or Tribal after State;

				(2)in subsection (b)—

					(A)in paragraph (1)—

						(i)by inserting , territorial, or

			 Tribal after State; and

						(ii)by striking and/or and

			 inserting or;

						(B)in paragraph (2)—

						(i)by inserting , territory, or Indian

			 tribe after agency of the State; and

						(ii)by inserting , territory, or Indian

			 tribe after criminal laws of that State; and

						(C)by adding at the end the following:

						

							(3)Indian

				tribeThe term Indian

				tribe has the same meaning as in section 2704 of the Omnibus Crime

				Control and Safe Streets Act of 1968 (42 U.S.C.

				3797d)).

							;

				and

					(3)in subsection (c)—

					(A)in paragraph (3), by striking Indian

			 Tribe and inserting Indian tribe; and

					(B)in paragraph (4)—

						(i)in the matter preceding subparagraph

			 (A)—

							(I)by striking State's services

			 and inserting services of the State, territory, or Tribe;

			 and

							(II)by striking and/or and

			 inserting or;

							(ii)in subparagraph (A), by striking

			 State;

						(iii)in subparagraph (C), by inserting ,

			 Indian tribes, after involved counties; and

						(iv)in subparagraph (D), by inserting ,

			 Tribal after Federal, State.

						

